Citation Nr: 0634588	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004, decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for 
hypertension.  

The Board has recharaterized the veteran's claim to more 
accurately reflect the conditions for which the veteran is 
claiming service connection.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  Because the 
evidence in this case reasonably raises a claim for direct 
service connection as well as secondary service connection, 
the Board will consider both theories of entitlement.  The 
veteran is not prejudiced by this because he was provided 
with notification of the evidence needed to support a direct 
as well as a secondary service connection claim, and both 
theories were considered in the September 2004 RO decision.

The veteran testified at a travel Board hearing in June 2006.  
A transcript of the proceeding has been associated with the 
claims file.

In a VA progress note dated December 2004, the veteran stated 
that he thought that a claim for service connection for post-
traumatic stress disorder (PTSD) had been filed for him.  The 
record is absent evidence that the veteran ever filed a claim 
for this condition.  This matter is REFERRED to the RO for 
appropriate action.





FINDING OF FACT

There is no evidence of hypertension in service or for many 
years thereafter, and no competent medical evidence of a 
nexus between the veteran's currently diagnosed hypertension 
and any aspect of his period of service, including any 
service-connected disability.


CONCLUSION OF LAW

The veteran's hypertensive vascular disease is not due to, or 
the result of, military service, nor is it due to, or 
aggravated by, his service-connected diabetes mellitus.  38 
U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v.  West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic cardiovascular diseases may be presumed to 
have been incurred during service if the specified disease 
becomes disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In this case, the veteran contends that his hypertensive 
vascular disease is due to his service-connected diabetes 
mellitus.  The veteran claims that he was diagnosed with 
hypertension at the same time he was diagnosed with diabetes.  
At the June 2006 Board hearing, the veteran's accredited 
representative argued: "that as a result of being diagnosed 
with diabetes, coupled together with the percentage, the high 
percentage of 40 percent, that it's reasonable to assume that 
the hypertension which did not exist previously is in fact an 
adjunct condition of diabetes type two."  

In this regard, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After reviewing the evidence of record, the Board concludes 
that the evidence of record is against the veteran's claim 
both on the basis of direct service connection and on the 
basis that his hypertension is related to his service-
connected diabetes mellitus.  The Board will address each 
theory of entitlement in turn.  

I. Entitlement to service connection for hypertensive 
vascular disease on a direct basis

The appellant's service medical records are absent evidence 
that the veteran was diagnosed or treated for hypertension 
before, during, and one year after active military service.  
The veteran's entrance and separation examinations reveal 
that the veteran's blood pressure was within the normal 
limits.  The veteran's entrance examination report, dated 
August 1966, indicated a blood pressure reading of 114/80, 
and the veteran's separation examination dated, August 1970, 
indicated a blood pressure reading of 126/70.       

The veteran was not diagnosed with hypertension until years 
after active service.  The September 2004 VA medical 
examination report indicated that the veteran was diagnosed 
with diabetes mellitus in 1999 and diagnosed with 
hypertension in the early 1990s.  Consequently, there is no 
presumption that the veteran's hypertension was incurred 
during service because the veteran's condition was not 
diagnosed within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

The record is devoid of medical evidence that there is a 
nexus or relationship between the veteran's active duty 
service and his diagnosed hypertension.  The VA examination 
report dated September 2004 indicated that more likely than 
not excessive obesity aggravated the veteran's hypertension.  
Specifically the examiner found: "More likely than not, 
excessive obesity, in excess of 110 pounds above ideal 
weight, exacerbates blood pressure elevations..."  
          


   
In light of the fact that the record is devoid of medical 
evidence showing that the veteran experienced hypertension 
during service or within one year of separation from service, 
and without competent medical evidence showing a relationship 
between the veteran's current hypertension and any aspect of 
his service, the veteran's claim for entitlement to direct 
service connection for hypertension must fail.

II. Entitlement to service connection for hypertensive 
vascular disease on the basis of secondary service connection

As noted earlier, service connection may be granted if it is 
shown by medical evidence that a current disability is due to 
or aggravated by a service connected disability.  38 C.F.R. § 
3.310(a) (2006); Allen, 7 Vet. App. at 439.  

Here, the medical record indicates that the veteran most 
likely developed diabetes mellitus in approximately 1999 and 
the RO granted service connection for this disability in 
April 2004.  While the veteran contends that his hypertension 
is secondary to his service-connected diabetes mellitus, the 
Board must deny that claim for the following reasons. 

At the outset, the Board notes that the veteran's allegations 
and reported history are simply not credible.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.  

At the VA examination in January 2004, the veteran stated 
that he was diagnosed with diabetes approximately four years 
earlier, but he did not state when the hypertension began.  
At the VA examination in September 2004, he stated that his 
blood pressure was first elevated in the early 1990s, but 
that resolved with medication, and it then returned to 
elevated levels in 1998, with medication use by him since 
1998 for high blood pressure.  At a RO hearing in June 2005, 
the veteran stated that hypertension was first diagnosed in 
1999 and diabetes was diagnosed in 1997.  At his hearing 
before the Board, he stated that he was not diagnosed with 
hypertension until he began treatment at the VA, which he 
later stated at the hearing was in approximately December 
2003.  He stated he was first told he had diabetes when he 
failed an employment physical.  He denied being diagnosed 
with hypertension before diabetes, stating he had "never" 
been diagnosed with it.  He denied that his private 
physician, Dr. Schwartz, ever told him he had hypertension, 
reemphasizing that he was first told that at the VA medical 
facility.

Just the brief history above shows the veteran's 
recollections as to when diabetes and hypertension were 
diagnosed are extremely inconsistent and have changed greatly 
over time throughout the course of his claim.  Moreover, some 
of his testimony is downright false.  The earliest record 
obtained from Dr. Schwartz was dated in June 2002.  A 
diagnosis of diabetes was shown at that time.  Diagnosis of 
hypertension is then shown in January 2003 and several times 
throughout 2003, long before the veteran sought treatment at 
VA.  

Regardless of whether the veteran is purposely providing a 
false history or unintentionally doing so because of some 
confusion, the ultimate conclusion is that his statements as 
to his medical history are simply not credible evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony).   He was provided 
several notification letters that requested he complete 
releases for any private treatment he had received, and he 
was advised at the RO hearing of the importance of obtaining 
and submitting the evidence from the employment physicals 
when he was found to have hypertension and/or diabetes.  He 
did not do so, and he never completed a release authorizing 
VA to request these records.  Because of the inconsistency, 
and the lack of any corroborating evidence, the Board finds 
that the veteran's allegations have limited, if any, 
probative value.

Although the veteran is competent to relate his medical 
history, he is not competent to state when diabetes or 
hypertension were manifested or should have been diagnosed.  
The earliest medical evidence in this case is from Dr. 
Schwartz and shows diagnosis of diabetes in June 2002 and 
diagnosis of hypertension in January 2003.  It is not known 
whether this was the initial diagnosis, or whether this is 
simply because these were the only records obtained from Dr. 
Schwartz.  

Regardless, the medical evidence fails to indicate that the 
veteran's service-connected diabetes mellitus has caused or 
aggravated his hypertensive vascular conditions.  A VA 
examination report in September 2004 indicated that 
hypertension is not likely related to diabetes mellitus.  
While the examiner noted that the veteran's obesity 
exacerbates his blood pressure elevations, the examiner did 
not indicate whether the veteran's diabetes mellitus 
exacerbates or aggravates his hypertension.  However, one 
could conclude that the examiner's statement that the 
veteran's hypertension is not likely related to diabetes 
mellitus as also meaning that the veteran's hypertension is 
also not aggravated by the diabetes mellitus.  In any case, 
there is no medical evidence of record that concludes that 
the veteran's hypertension is in any way caused or aggravated 
by diabetes mellitus.  In fact, the veteran testified that no 
medical professional has ever told him such is the case. 

Although the January 2004 VA medical examination report 
indicated that the veteran's hypertension has been poorly 
controlled, there is no medical evidence linking this 
condition to diabetes mellitus.  In addition, while the 
veteran contends that his diabetes mellitus could have 
existed before it was diagnosed sometime in the late 1990's, 
there is no objective evidence in the claims file verifying 
his assertions, and he does not possess the medical knowledge 
needed to render a competent opinion on that question.       

There is no competent medical evidence in the record to 
contradict the September 2004 medical report finding that 
veteran's diabetes mellitus is not related to his 
hypertensive vascular disease.  In addition, there is no 
medical evidence of record indicating that the veteran's 
service-connected diabetes mellitus aggravates or exacerbates 
his hypertension.  Accordingly, the veteran's claim for 
entitlement to service connection for hypertension secondary 
to diabetes mellitus is devoid of merit.  
    



III. Conclusion

The Board has considered statements from the veteran.  
Despite the veteran's assertions to the contrary, the medical 
evidence fails to establish a causal connection, or nexus, 
between the hypertensive vascular disease and the veteran's 
military service.  The medical evidence also fails to support 
that there is a relationship between his hypertension and his 
diabetes mellitus.  While the veteran may believe that his 
illnesses are some how causally related to his active duty 
service or diabetes mellitus, his testimony amounts to only 
the opinion of a lay person.  A lay person has no competence 
to offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Because the medical evidence of record does not support the 
veteran's contentions, and because the lay evidence proffered 
by the veteran is not competent to establish the medical 
diagnosis or causation required to support his claim for 
service connection under either theory, the Board finds that 
the evidence of record, or lack of evidence, is against the 
veteran's claim.  The evidence is not in equipoise such that 
doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the veteran's claim for entitlement to service 
connection for hypertensive vascular disease claimed on both 
a direct basis and as secondary to the service-connected 
diabetes mellitus.

IV. Veterans Claims Assistance Act  

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, the 
July 2004 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided the veteran with notification of the evidence 
needed to support a direct as well as a secondary service 
connection claim.  The veteran was also aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Moreover, there is no allegation by the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim.  As the 
Board concludes above that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical treatment records have 
been obtained to the extent requested and available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination in September 
2004 to obtain an opinion as to whether his hypertensive 
vascular disease shown was related to symptoms or disease 
during service or to the service-connected diabetes mellitus.   
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertensive vascular disease is 
denied, both on a direct basis, and on the basis that such 
disability is secondary to service-connected diabetes 
mellitus. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


